Applicant’s election without traverse of Group III, claims 6-10, in the reply filed on June 29, 2021 is acknowledged.
It is noted that claim 6 has been amended and is now drawn to a method for identifying a UTX as target gene for treating or preventing a lipid disease and is elected for consideration.  Claims 1-5 are canceled.  Claims 6-10 are under consideration.

Priority:  This application claims priority to foreign application CN 2019102480171, filed March 28, 2019.  A copy of the foreign priority document has not been received in the instant application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  Based upon an analysis with respect to the claim as a whole, claim 6 does not recite something significantly different than a judicial exception.  The rationale for this determination is explained below:
Claim 6 is directed to a process for identifying a UTX (ubiquitously transcribed tetratricopeptide repeat on chromosome X) as a target gene for treating or preventing a lipid disease comprising a step of upregulating expression of the UTX in a subject in need, wherein 
Claim 6 is directed to a naturally occurring correlation between a subject affected with a lipid disease and levels of UTX.  Therefore, the claim is directed to a process, which is one of the statutory categories of invention (step 1:  YES).  The claim recites identifying a UTX as a target gene for treating or preventing a lipid disease comprising a step of upregulating expression of the UTX in a subject in need, wherein the lipid disease is related to a mutation in a UTX gene or a decreased expression of UTX protein.  Claim 6 recites a correlation or relationship between levels of UTX and a subject having a lipid disease.  This limitation sets forth a judicial exception, because this type of correlation is a consequence of natural processes, similar to the naturally occurring correlation found to be a law of nature by the Supreme Court in Mayo.  See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 (2012).  Additionally, the step(s) (identifying) in claim 6 could be performed by a human using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas (e.g., the mental comparison in Ambry Genetics, or the diagnosing an abnormal condition by performing clinical tests and thinking about the results in Grams).  See University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 113 USPQ2d 1241 (Fed. Cir. 2014) and In re Grams, 888 F.2d 835, 840, 12 USPQ2d 1824, 1828 (Fed. Cir. 1989).  Therefore, the claim is directed to at least one exception (step 2A: YES), which may be termed a law of nature, an abstract idea, or both.
Next, the claim is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception.  Claim 6 recites identifying a UTX as a target gene for treating or preventing a lipid disease 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
Claim 6 is amended to recite a process for identifying a UTX as a target gene for treating or preventing a lipid disease comprising a step of upregulating expression of the UTX in a subject in need, wherein the lipid disease is related to a mutation in a UTX gene or a decreased expression of UTX protein.  The originally filed specification does not appear to have support for a process for identifying a UTX as a target gene for treating or preventing a lipid disease comprising a step of upregulating expression of the UTX in a subject in need, wherein the lipid disease is related to a mutation in a UTX gene or a decreased expression of UTX protein.  If such support is present in the specification, Applicants are requested to indicate where in the specification said support is present and/or expressed.   
Claims 7-10 are included in this rejection because they are dependent on claim 6.
Additionally, claim 6 does not appear to recite how a target UTX gene is identified for treating or preventing a lipid disease.  The claim just recites a step of upregulating expression of 

Claims 6-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 6 and its dependent claims (7-10) are drawn to a process for identifying a UTX as a target gene for treating or preventing a lipid disease comprising a step of upregulating expression of the UTX in a subject in need, wherein the lipid disease is related to a mutation in a UTX gene or a decreased expression of UTX protein, wherein the upregulating expression of the UTX is to administer a UTX overexpression adenovirus to exert anti-hyperlipidemia effect (claim 7).  Claims 8-10 are dependent on claim 7 and recite how the UTX overexpression adenovirus is prepared.  As such, the broadest reasonable interpretation of the claimed process is that it allows identification of a UTX gene for treating or preventing a lipid disease comprising a 
The factors to be considered in determining whether undue experimentation is required are summarized in In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).  The court in Wands states:  "Enablement is not precluded by the necessity for some experimentation such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is 'undue,' not 'experimentation.'"  (Wands, 8 USPQ2d 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  "Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations."  (Wands, 8 USPQ2d 1404).  The factors to be considered 
In this instance, the amount of experimentation would be large since there are a myriad of steps and/or techniques that can be used to screen and/or identify any number of defects and/or mutations in a target gene, where the mutations may or may not decrease expression of UTX or negatively affect UTX function.  The amount of guidance in the specification is zero with regard to how a target UTX gene is identified for treating or preventing a lipid disease, wherein the lipid disease is related to a mutation in a UTX gene or a decreased expression of UTX protein and/or how a target UTX gene having any mutation and/or defect is identified by upregulating expression of the UTX.  No working examples are present of a process comprising steps that actually identifies a target UTX gene having any mutation and/or defect in any subject by just upregulating expression of the UTX in the subject in need.  The instant specification fails to show actual reduction to practice of a process for identifying a UTX as a target gene for treating or preventing a lipid disease comprising a step of upregulating expression of the UTX in any subject in need, wherein the lipid disease is related to any mutation in a UTX gene or a decreased expression of UTX protein.  Thus one skilled in the art could not make and/or use the claimed invention for identifying a UTX as a target gene for treating or preventing a lipid disease comprising a step of upregulating expression of the UTX in any subject in need, wherein the lipid disease is related to any mutation in a UTX gene or a decreased expression of UTX protein.
.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps and/or elements, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps and/or elements are:  the steps and/or elements required to identify a target UTX gene for treating or preventing a lipid disease, including the identified target gene having a mutation or defect.  Further clarification is required.
Claims 7-10 are dependent on claim 6 and are rejected for the same reasons noted above for claim 6.
Claims 7-8 recites an UTX overexpression adenovirus, an UTX adenovirus overexpression vector, and “the adenovirus”.  It is unclear how each of the adenoviruses are different.  The claims should clarify whether it is the same UTX adenovirus overexpression vector being recited throughout the claims.  Further clarification is requested.  

No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marsha Tsay/Patent Examiner, Art Unit 1656